In re Zulu, Chaka Ashanti a/k/a; Robinson, Rickey; applying for supervisory writs; Parish of Orleans, Criminal District Court, Div. “F”, No. 252-999.
Granted. The district court is to order expungement of the arrest records for relator’s misdemeanors of resisting arrest and theft for which he was arrested in 1973, provided no prosecution has been instituted within the time limitations in La.C.Cr.P. Art. 572(3). In connection with the record of the 1971 aggravated burglary arrest, if no prosecution has been instituted within the time limitation in Art. 572, the district court shall conduct a contradictory hearing with the arresting agency to determine if mover is entitled to the relief provided in R.S. 44:9 C(2).